UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7610



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ARTHUR OSCAR SWAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Charles E. Simons, Jr., Senior District
Judge. (CR-95-365)


Submitted:   February 12, 1998             Decided:   March 4, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arthur Oscar Swan, Appellant Pro Se. Beth Drake, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Swan, No. CR-95-365 (D.S.C. Oct. 20, 1997).
Our decision intimates nothing about the retroactivity of the one-

year limitations period imposed by the Antiterrorism and Effective

Death Penalty Act of 1996, 28 U.S.C.A. § 2255 (West Supp. 1997),
since Appellant filed this action over one year after the effective

date of the statute. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2